         Case 2:16-cv-00264-APG-BNW Document 30 Filed 02/07/20 Page 1 of 6


 1   FAEGRE DRINKER BIDDLE & REATH LLP
     TARIFA B. LADDON (admitted Pro Hac Vice)
 2   tarifa.laddon@faegredrinker.com
     THEODORE O’REILLY (admitted Pro Hac Vice)
 3   theodore.oreilly@faegredrinker.com
     11766 Wilshire Boulevard, Suite 750
 4   Los Angeles, CA 90025
     Telephone: (310) 500-2090
 5   Facsimile: (310) 500-2091
 6   JAMES R. CHRISTENSEN P.C.
     JAMES R. CHRISTENSEN
 7   (Nevada Bar. No. 0003861)
     jim@jchristensenlaw.com
 8   601 S. 6th St.
     Las Vegas NV 89101
 9   Telephone:     (702) 272-0406
     Facsimile:     (702) 272-0415
10
     Attorneys for Plaintiff
11   REBECCA FRANKS

12   [Additional attorneys listed on following page]
13
                                  UNITED STATES DISTRICT COURT
14
                                            DISTRICT OF NEVADA
15
16     REBECCA FRANKS,                                 Case No.: 2:16-cv-00264-APG-BNW
17                             Plaintiff,              Honorable Andrew P. Gordon
                                                       Honorable Brenda Weksler
18             vs.
                                                       STIPULATION TO AMEND
19     BIOMET, INC.; BIOMET                            SCHEDULING ORDER
       ORTHOPEDICS, LLC,                               (First Request)
20
                               Defendants.
21                                                     Case Remanded: December 28, 2018

22
23
24
25
26
27
28


                                 STIPULATION TO AMEND SCHEDULING ORDER
       Case 2:16-cv-00264-APG-BNW Document 30 Filed 02/07/20 Page 2 of 6


 1   ALVERSON TAYLOR & SANDERS
     LEANN SANDERS
 2   (Nevada Bar No. 000390)
     lsanders@alversontaylor.com
 3   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, NV 89149
 4   Telephone:   (702) 384-7000
     Facsimile:   (702) 385-7000
 5
     Attorneys for Defendants
 6   BIOMET, INC. and
     BIOMET ORTHOPEDICS, LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                            STIPULATION TO AMEND SCHEDULING ORDER
        Case 2:16-cv-00264-APG-BNW Document 30 Filed 02/07/20 Page 3 of 6


 1           Plaintiff Rebecca Franks (“Plaintiff”), together with Defendants Biomet Inc. and Biomet

 2   Orthopedics, LLC (collectively, “Biomet,” and together with Plaintiff, the “Parties”), by and through

 3   their respective undersigned counsel, respectfully move the Court for an extension of fact and expert

 4   discovery deadlines to enable the Parties time to complete complex pretrial efforts and efficiently

 5   explore options for resolving this case. In support of their stipulation, the Parties state as follows:

 6           1.        This case involves a variety of product liability claims against Biomet due to

 7   Plaintiff’s use of the Biomet M2a Metal-on-Metal Hip Replacement System.

 8           2.        This case was consolidated into the United States District Court for the Northern

 9   District of Indiana in the South Bend Division, where Judge Robert L. Miller, Jr. presides over In

10   Re: Biomet M2a Magnum Hip Implant Products Liability Litigation (MDL 2391), cause number:

11   3:12-MD-2391 (“Biomet M2a Magnum MDL”). Judge Miller remanded this case to this Court on

12   December 28, 2018. See Dkt. 18, MDL Conditional Remand Order Finalized, including the Second

13   Suggestion of Remand and Explanation to Transferor Courts (“Remand order”).

14           3.        After remand, this Court issued a Scheduling Order on August 26, 2019, setting a

15   fact discovery deadline of February 28, 2020 and an expert discovery deadline of June 16, 2020,

16   among other pretrial dates. Dkt. No. 26.

17           4.        Since remand, Biomet has actively engaged in discovery efforts while

18   simultaneously making good faith efforts to settle this case. However, as detailed below, additional

19   time is needed to potentially reach a resolution of this case and, alternatively, complete fact and

20   expert discovery due to the complexity of this litigation.

21           5.        Biomet has requested medical records from subpoenaed Plaintiff’s medical records

22   from 15 medical providers. Thus far, Biomet has collected 2,611 pages of records but is still in the

23   process of completing case-specific record collection from Plaintiff’s remaining treating physicians

24   and facilities.

25           6.        Biomet requires the medical records from Plaintiff’s treating physicians and facilities

26   in order to identify additional treaters, depose treating physicians and prepare expert witnesses.

27   This task has been laborious due to the large number of physicians and medical departments being

28   contacted. Once medical record collection is complete and Biomet has diligently reviewed the

                                                       -1-
                                  STIPULATION TO AMEND SCHEDULING ORDER
        Case 2:16-cv-00264-APG-BNW Document 30 Filed 02/07/20 Page 4 of 6


 1   produced documents, Biomet will propound written discovery requests and notice depositions of

 2   Plaintiff’s treating physicians to timely complete fact discovery.

 3           7.       The Parties have also been collaborating to locate Plaintiff’s missing explanted hip

 4   device at issue in this litigation. On November 26, 2019, Biomet subpoenaed the facility where

 5   Plaintiff underwent a revision surgery to retrieve the explant device. Plaintiff intends to notice a

 6   F.R.C.P. 30(b)(6) deposition to this facility in the event the facility does not produce the device. If

 7   the explant is located and produced, the Parties must reach an agreement as to the protocol for

 8   shipping, handling, and inspection of the explant device. Once Biomet is in possession of the

 9   device, its experts will conduct an inspection that will take approximately six weeks to complete.

10   Biomet’s inspection must be done in order to complete expert disclosures.

11           8.       The Parties agree that continuing fact and expert discovery deadlines will allow them

12   the necessary time to engage in settlement negotiations, increase the likelihood of settlement, and

13   result in greater efficiencies and potential resolution of the case. In the event these negotiations are

14   unsuccessful, the Parties will still have sufficient time to complete pretrial efforts in advance of

15   deadlines.

16           9.       Additional time to complete the above-described pretrial efforts would benefit both

17   sides and result in greater judicial efficiency.

18           10.      This request does not affect a trial date, as one has not yet been set.

19           11.      This is the Parties’ first request for an extension of pretrial deadlines.

20           12.      This request is not made for the purpose of delay.

21           IT IS HEREBY STIPULATED AND REQUESTED, by and between the Parties and their

22   respective counsel, that discovery and motion deadlines be extended as specified in this stipulation

23   as follows:
             • Last date to complete case-specific fact discovery from February 28, 2020 to July 3,
24               2020.
25
             •     Last date for Plaintiff to designate and serve expert witness reports for case-specific
26                 experts from April 14, 2020 to August 19, 2020.

27           •     Last date for Defendants to designate and serve expert witness reports for case-specific
                   experts from May 12, 2020 to September 24, 2020.
28

                                                        -2-
                                  STIPULATION TO AMEND SCHEDULING ORDER
       Case 2:16-cv-00264-APG-BNW Document 30 Filed 02/07/20 Page 5 of 6


 1         •   Last date to disclose rebuttal experts from June 2, 2020 to October 2, 2020.
 2         •   Last date to complete case-specific expert discovery from June 16, 2020 to
 3             October 29, 2020.

 4         • Last date to file motions in limine and dispositive motions from July 27, 2020 to
               December 4, 2020.
 5
 6
 7   Dated: February 7, 2020                        FAEGRE DRINKER BIDDLE & REATH LLP
 8
                                                    By:
 9                                                         Tarifa B. Laddon (Pro Hac Vice)
                                                           Theodore O’Reilly (Pro Hac Vice)
10
                                                    Attorneys for Defendants
11                                                  BIOMET, INC. and BIOMET ORTHOPEDICS,
                                                    LLC
12
     Dated: January 27, 2020                        JJAMES R. CHRISTENSEN P.C.
13                                                  A
14                                                  By:    /s/James R. Christensen
                                                           James R. Christensen
15
                                                     Attorneys for Plaintiff
16                                                   REBECCA FRANKS
17
18
     IT IS SO ORDERED:
19
20                                              ____________________________________
             2/11/2020
     DATED: __________                          UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                  -3-
                               STIPULATION TO AMEND SCHEDULING ORDER
        Case 2:16-cv-00264-APG-BNW Document 30 Filed 02/07/20 Page 6 of 6


 1                                 CERTIFICATE OF SERVICE
 2          The undersigned certifies that service of the foregoing pleading or paper was sent via
 3   electronic service on February 7, 2020, to the following attorneys of record:
 4                                     James R. Christensen
                                   JAMES R. CHRISTENSEN P.C.
 5                                           601 S. 6th St.
                                         Las Vegas NV 89101
 6
 7                                                     /s/
 8                                                           Rosie Garcia-Zapatero

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
                             STIPULATION TO AMEND SCHEDULING ORDER
